Citation Nr: 0530672	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

1.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to the service-connected 
right ankle disability.  

2.  Entitlement to service connection for a claimed right 
knee disorder, to include as secondary to the service-
connected right ankle disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the RO in 
Wilmington, Delaware in May 1998 and May 1999.  

The Board remanded this case in March 2001, and it has since 
been transferred to the RO in Baltimore, Maryland.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  The service-connected right ankle disability manifested 
by central disc herniation at L4-L5 is shown as likely as not 
to have caused a permanent worsening of his low back 
disorder.  

3.  The service-connected right ankle disability manifested 
by degenerative changes is shown as likely as not to have 
caused a permanent worsening of his low back disorder.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by central disc herniation at 
L4-L5 is proximately due to or the result of the service-
connected right ankle disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by degenerative changes is 
proximately due to or the result of the service-connected 
right ankle disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Board is aware that the veteran was not 
treated for low back or right knee disorders during service.  
However, there is competent medical evidence of record 
showing that his service-connected right ankle disorder has 
resulted in a permanent worsening of both the low back and 
right knee disorders.  

The veteran was first treated for low back problems in 
December 1998, two weeks following a fall on the floor.  
Radiological studies revealed central disc herniation at L4-
L5.  In a May 1999 letter, Magdy I. Boulos, M.D., noted that 
the veteran's "unstable right ankle did predispose to the 
falling, which led to the herniation of the disc at L4-5 on 
the right."  

The veteran was first diagnosed with minimal degenerative 
changes of the right knee in January 2000.  

The veteran underwent a VA examination in October 2002, with 
an examiner who reviewed his claims file.  

The examiner found that it was "as likely as not that the 
patent's lumbosacral spine and right knee problems have at 
least been exaggerated by his right ankle problem," as there 
was no specific evidence to the contrary.  

In an February 2003 addendum, the examiner commented that 
"commonsense dictates a statement that it [was] as likely as 
not that the back and the right knee problem has [sic] been 
at least increased by his right ankle problem."  

The examiner again noted that there was no evidence to the 
contrary.  Moreover, the examiner found that the veteran's 
claimed disorders followed "the normal development of 
orthopedic symptomatology following a problem with a 
weightbearing joint such as the ankle."  

In terms of aggravation, the examiner provided an "educated 
guess" of a "moderate degree" of fifty percent 
exaggeration.  

Overall, the Board finds that the noted medical opinions 
establish that the veteran's service-connected right ankle 
disability as likely as not has aggravated his low back and 
right knee disorders.  

Under Allen, and by extending the benefit of the doubt of the 
doubt to the veteran, such a finding provides a basis for 
secondary service connection under 38 C.F.R. § 3.310.  

Accordingly, the claims of secondary service connection for 
the back disability manifested by central disc herniation at 
L4-L5 and right ankle disability manifested by degenerative 
changes are granted.  



ORDER

Secondary service connection for a low back disability 
manifested by central disc herniation at L4-L5 is granted.  

Secondary service connection for a right knee disability 
manifested by degenerative changes is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


